DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claim 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a multi-target 3D ultrasound image segmentation method based on simulated and measured data. The method includes: presetting conventional acoustic parameters; collecting raw 3D data; employing an initial segmentation algorithm to segment the raw 3D data; substituting with the conventional acoustic parameters according to probability in order to form a transitional image model including a plurality of complete target tissues; performing a simulation operation; performing transformation to obtain simulated data; performing a comparison operation; adjusting corresponding magnitude of the probability in each probability variable, and returning to the step of substituting with the conventional acoustic parameters. According to the probability, the conventional acoustic parameters are substituted into a model of an incomplete target tissue, the simulation operation is then performed, the probability is adjusted according to the matching degree of the simulated data and the raw 3D data, and repeatedly, corrections are performed continuously in an iterative convergence manner till each incomplete target tissue is completely substituted by a certain normal tissue or lesion tissue, thereby obtaining a complete image model 
The closest prior art of record fail to teach the limitation of “(3) employing an initial segmentation algorithm to segment the raw 3D data to obtain an initial image model comprising a plurality of incomplete target tissues, wherein the initial image model comprises actual acoustic parameters of each incomplete target tissue; defining attribute of each incomplete target tissue; according to the attribute of each incomplete target tissue, employing a group of probability variables to represent the probability of each incomplete target tissue to be a certain normal tissue or lesion tissue; (4) selecting the conventional acoustic parameters of a corresponding normal tissue or lesion tissue to substitute the actual acoustic parameters of the incomplete target tissue in the initial image model according to the probability of each target tissue in order to form a transitional image model comprising a plurality of complete target tissues; (5) performing a simulation operation on the transitional image model by utilizing the principle of ultrasound imaging; (6) performing corresponding numerical transformation and geometric transformation on simulation operation results to obtain simulated data equivalent to the raw 3D data; (7) performing a comparison operation on the obtained simulated data and the collected raw 3D data; and (8) determining comparison operation results; when each comparison operation result is lower than a preset threshold, utilizing the transitional image model obtained in step (4) as the final result to output; when a part of the comparison operation result is higher than the preset threshold, redefining the attributes of each different incomplete target tissue, adjusting the magnitude of the probability in each corresponding probability variable according to the attributes of the different incomplete target tissues, and returning to step (4)”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Patwardhan et al. Pub. No. US 20130060121 A1 teaches an automated method for detecting a disease state is presented. The method includes identifying a bone surface in one or more image data sets, wherein the one or more data sets correspond to a region of interest in an object of interest. Furthermore, the method includes segmenting a joint capsule region corresponding to the one or more image data sets based on a corresponding identified bone surface. In addition, the method includes analyzing the segmented joint capsule region to identify the disease state. Systems and non-transitory computer readable medium configured to perform the automated method for detecting a disease state are also presented.
Jago et al. Pub. No. US 20170150941 A1 teaches A system for identifying tissue includes a subject-specific tissue signature (48) derived from an ultrasound image. The tissue signature has specified ranges of characteristics based on analysis of a reference tissue of a subject having a confirmed pathology. A searching module (140) is stored in memory and is configured to search through images (134) for a volume of the subject to identify tissues in the images for comparison. A comparison module (124) configured to identify tissue matches between the tissue signature of the reference tissue and the 
Wasielewski Pub. No. US 20140163375 A1 teaches a method of examining a patient with ultrasound, and an ultrasound diagnostic system. The ultrasound cover includes a central layer configured to conform to a shape of a patient's body and a plurality of ultrasound sensors positioned within the central layer. The ultrasound cover is positioned on a patent to be examined and conformed to the shape of the patient's body. RF ultrasound signals are acquired from the plurality of sensors and a 3-D model of the patient created from extracted echoes. The cover may be used with a diagnostic system that includes a computer configured to compare ultrasound data to a orthopedic-specific dataset to locate bony boundaries.
Schmidt et al. Pub. No. US 20080292194 A1 teaches method and system for segmenting an object represented in one or more input images, each of the one or more input images comprising a plurality of pixels. The method comprising: aligning the one or more input images with one or more corresponding template images each comprising a plurality of pixels; extracting features of each of the one or more input images and one or more template images; and classifying each pixel, or a group of pixels, in the one or more input images based on the measured features of the one or more input images and the one or more corresponding template images in accordance with a classification model mapping image properties or features to a respective class so as to segment the object represented in the one or more input images according to the classification of each pixel or group of pixels.

	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically (3) employing an initial segmentation algorithm to segment the raw 3D data to obtain an initial image model comprising a plurality of incomplete target tissues, wherein the initial image model comprises actual acoustic parameters of each incomplete target tissue; defining attribute of each incomplete target tissue; according to the attribute of each incomplete target tissue, employing a group of probability variables to represent the probability of each incomplete target tissue to be a certain normal tissue or lesion tissue; (4) selecting the conventional acoustic parameters of a corresponding normal tissue or lesion tissue to substitute the actual acoustic parameters of the incomplete target tissue in the initial image model according to the probability of each target tissue in order to form a transitional image model comprising a plurality of complete target tissues; (5) performing a simulation operation on the transitional image model by utilizing the principle of ultrasound imaging; (6) performing corresponding numerical transformation and geometric transformation on simulation operation results to obtain simulated data equivalent to the raw 3D data; (7) performing a comparison operation on the obtained simulated data and the collected raw 3D data; and (8) determining comparison operation results; when each comparison operation result is lower than a preset threshold, utilizing the transitional image model obtained in step (4) as the final result to output; when a part of the comparison 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patwardhan et al. Pub. No. US 20130060121 A1 - METHOD AND SYSTEM FOR ULTRASOUND BASED AUTOMATED DETECTION, QUANTIFICATION AND TRACKING OF PATHOLOGIES
Jago et al. Pub. No. US 20170150941 A1 - LESION SIGNATURE TO CHARACTERIZE PATHOLOGY FOR SPECIFIC SUBJECT
	Wasielewski Pub. No. US 20140163375 A1 - 3-D Ultrasound Imaging Device and Methods
	Schmidt et al. Pub. No. US 20080292194 A1 - Method and System for Automatic Detection and Segmentation of Tumors and Associated Edema (Swelling) in Magnetic Resonance (Mri) Images
	CA 2634490 A1 - METHODS AND SYSTEMS FOR SEGMENTATION AND SURFACE MATCHING
	Chen et al. Pub. No. US 20170345154 A1 - SYSTEM AND METHOD FOR COMPUTER AIDED DIAGNOSIS
	Hu et al. Pub. No. US 20170103525 A1 - System and Method for Tissue Characterization Based on Texture Information Using Multi-Parametric MRI

	Li et al. Pub. No. US 20150023578 A1 - DEVICE AND METHOD FOR DETERMINING BORDER OF TARGET REGION OF MEDICAL IMAGES
	Summers et al. Patent No. US 6246784 B1 - Method for segmenting medical images and detecting surface anomalies in anatomical structures
	3D Rigid Registration of Intraoperative Ultrasound and Preoperative MR Brain Images Based on Hyperechogenic Structures – 2012
	A Hybrid Geometric–Statistical Deformable Model for Automated 3-D Segmentation in Brain MRI – 2009
	International Society for Therapeutic Ultrasound Conference 2016 – 2016
	Three-Dimensional Spatiotemporal Features for Fast Content-Based Retrieval of Focal Liver Lesions – 2014
	Semi-Automatic Segmentation and Ultrasonic Characterization of Solid Breast Lesions - 2017
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAR N SIVJI/Primary Examiner, Art Unit 2647